Citation Nr: 1632701	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the bilateral shoulders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran had active military service in the Navy from July 1963 to November 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) following rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2008, the RO granted service connection for TKA of the right knee, assigning an initial evaluation of 30 percent, and denied service connection for degenerative arthritis of the bilateral shoulders. 

The Veteran testified before a Decision Review Officer (DRO) in September 2010 and before the Board in April 2011.  Transcripts of the hearings have been associated with the Veteran's claims file. 

In April 2012 the RO denied entitlement to service connection of diabetes mellitus, type II.
 
In October 2015, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent, and for entitlement to service connection of diabetes mellitus, type II.  In addition, the Board remanded the issue of entitlement to service connection for degenerative arthritis of the bilateral shoulders for additional development.  It is again before the Board for further appellate review.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, further remand is necessary in order for proper development of the Veteran's claim.  Although the Board regrets the additional delay in rendering a decision, further development is necessary to ensure the duty to assist is fulfilled.

In its October 2015 remand, the Board found a December 2014 VA opinion-that it was less likely than not that the Veteran's bilateral shoulder disorder was directly related to service-was inadequate, as the examiner did not address the Veteran's statements of continuity of symptomology, and failed to take into consideration the Veteran's September 2010 testimony, as ordered in the Board's remand.  

As such, the Board again remanded the claim to obtain an opinion as to whether it was at least as likely as not that the Veteran's bilateral shoulder disorder was incurred in service, or otherwise related to military service, or was proximately caused or aggravated by his service-connected bilateral knee replacements and right hip replacement.
 
Specifically, the examiner was required to address the Veteran's lay statements, to include his September 2010 testimony, regarding the onset of symptomatology in service and continuity of symptomatology since onset. 

When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007).  In January 2016, a VA examiner opined that the Veteran's bilateral shoulder disorder was less likely than not related to service or to a service-connected disability.  The Board finds that this opinion is inadequate, for the following reasons.

First, the record includes a diagnosis of degenerative arthritis in both shoulders; however, the examiner did not provide an opinion with regard to whether the Veteran's shoulder arthritis was due to service, and found that it would be mere speculation to consider that degenerative joint disease was the result of the Veteran's use of a walker when other factors were relevant.  The examiner appeared to link the Veteran's degenerative joint disease to his diabetes mellitus, but did not provide any rationale for this finding.  In addition, the examiner did not address the Veteran's statements of continuity of symptomology, and failed to take into consideration the Veteran's September 2010 testimony as, again, required by the Board's remand.  Instead, the examiner found that the Veteran did not have any problems with his shoulders until he started to complain in the 2000s when he was over 50.  The examiner noted that the Veteran had been diagnosed as having bilateral impingement syndrome and rotator tendinitis, and found that this was transient and temporary.  She noted that overhead activity of the shoulder, especially repeated activity, was a risk factor for shoulder impingement syndrome, but did not address the Veteran's contentions that he performed overhead work while in service.  Rather, she noted that diabetes was a common risk factor for impingement syndrome and rotator tendinitis but did not provide a clear explanation as to whether, in the Veteran's particular case, his bilateral shoulder disability was related to his nonservice-connected diabetes mellitus.

As such, the Board finds that the examiner did not provide with opinion requested in the Board's remand.  Therefore, another remand is unfortunately required.  Where remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Therefore, a remand is necessary to ensure compliance with the Board's prior remand instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of any shoulder disorder diagnosed over the appeals period, or since March 2007.  All indicated tests and studies should be conducted.

The claims file must be reviewed by the examiner.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent or greater probability) that any shoulder disorder diagnosed since March 2007, to include arthritis and impingement syndrome and rotator tendinitis, had its onset in service or is otherwise the result of a disease or injury in service; 

(b)  It is at least as likely as not (50 percent or greater probability) that shoulder arthritis had its onset in the year immediately following service;

(c)  It is at least as likely as not (50 percent or greater probability) that any shoulder disorder diagnosed since March 2007, to include arthritis and impingement syndrome and rotator tendinitis, has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his use of a walker or other assistive devices to ambulate due to his service-connected bilateral knee replacements and right hip replacement; and

If any shoulder disorder diagnosed since March 2007, to include arthritis and impingement syndrome and rotator tendinitis, has been aggravated by his use of a walker or other assistive devices to ambulate due to his service-connected bilateral knee replacements and right hip replacement, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must specifically address the Veteran's lay statements, to include his September 2010 testimony, regarding the onset of symptomatology in service and continuity of symptomatology since onset.  The examiner should also address the other evidence in the claims file, to include Dr. Moore's statement in February 2007 that the Veteran's shoulders were aggravated from having to use a walker during his rehabilitation for his right hip replacement, and Dr. Liberoni's statement in February 2008 that the Veteran's bilateral shoulders disorder is proximately due to his bilateral total knee replacements and right hip replacement.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment a shoulder disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




